Citation Nr: 1418529	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-37 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability evaluation for hepatitis C. 

2. Entitlement to an initial disability evaluation in excess of 10 percent for bilateral hearing loss. 

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing in January 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  

At the time of his January 2012 hearing, the Veteran was represented by the Florida Department of Veterans Affairs.  In August 2012, filed a properly executed VA Form 21-22 in favor of Disabled American Veterans.  The receipt of the new VA Form 21-22 constitutes a revocation of the power of attorney held by the Florida Department of Veterans Affairs.  See 38 C.F.R. § 14.631 (2013).  Disabled American Veterans is the Veteran's proper representative.  

In April 2012, the Board granted the Veteran's claim for a higher rating for service-connected hepatitis C and remanded the issues of entitlement to an increased rating for bilateral hearing loss and entitlement to a TDIU to the RO via the Appeals Management Center (AMC) for further development.  The latter two issues have now been returned to the Board.  

In an April 2014 statement, the Veteran's current representative stated that initial RO consideration was waived for all evidence submitted after the issuance of the April 2013 Supplemental Statement of the Case (SSOC).  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision as it related to the issue of entitlement to an initial compensable rating for service-connected hepatitis C was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge (VLJ) who conducted the January 2012 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to testify at a new hearing and/or receive a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies this request.   

The issue of entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss and hepatitis C was raised in the Veteran's representative's April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. Prior to January 5, 2012, the Veteran's hepatitis C was asymptomatic.

2. From January 5, 2012, the Veteran's hepatitis C was manifested by intermittent malaise, fatigue, and right lower quadrant abdominal pain; hepatitis was not treated with dietary restriction or medication.

3. The most probative evidence of record shows that for the appeal period the Veteran's bilateral hearing loss has been manifested by no worse than Level VI in the right ear and Level II in the left ear.  

4. The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone; a referral for extraschedular consideration is therefore not warranted.


CONCLUSIONS OF LAW

1. Prior to January 5, 2012, an initial compensable rating for hepatitis C is not warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7354 (2013).

2. From January 5, 2012, a 10 percent rating for hepatitis C is warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7354 (2013).

3. The criteria for an initial disability evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.353, 3.385, 4.1-4.14, 4.85, 4.86 Diagnostic Code 6100 (2013).

4. A total rating based on individual unemployability due to the Veteran's service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in September 2008 satisfied the duty to notify provisions with regard to a service connection claim.  With regard to the hepatitis C claim, the appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  With regard to the hearing loss and TDIU claims, a July 2012 informed the Veteran of the duty to notify provisions with regard to increased ratings and TDIU.  His hearing loss and TDIU claims were then readjudicated in the March 2013 and April 2013 Supplemental Statements of the Case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr, 21 Vet. App. 303 (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Further, in addition to providing objective test results, the VA examiners described the functional effects caused by the Veteran's hearing loss, as discussed below.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

The Veteran testified at a hearing in January 2012.  The undersigned clearly set forth the two increased rating claims on appeal, and the issue of entitlement to a TDIU was raised during the hearing.  The hearing focused on the elements necessary to substantiate his claims.  Specifically, the Veteran's representative asked the Veteran if his hepatitis C was going to get worse and he responded affirmatively.  The undersigned asked the Veteran if his hearing loss had worsened over time and he responded affirmatively.  The Veteran stated that his hepatitis C prevented him from working because of fatigue and malaise.  The undersigned asked the Veteran if he received all of his medical treatment through VA or if he also saw private health care providers.  Through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.103(c)(2) (2013); see Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, after the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2013).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

The Board is also satisfied that there was substantial compliance with its April 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was provided with a VA Form 21-8940 and appropriate notice regarding a TDIU claim.  He underwent a VA audiological examination in February 2013 and an opinion regarding employability was provided in May 2013. 

II. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2013).  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr, 21 Vet. App. at 308.  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


A. Hepatitis C

The Veteran is currently assigned a noncompensable rating under Diagnostic Code 7354 for hepatitis C. A noncompensable rating is given for asymptomatic hepatitis C.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).

A compensable rating of 10 percent is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period. Id.

A 20 percent rating is warranted if hepatitis C is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period.  Id.

A 40 percent evaluation is assigned if hepatitis C is manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

Note 2 under Diagnostic Code 7354 provides that an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2013).

The Veteran was afforded a VA examination in January 2009.  The claims file was reviewed by the examiner, who noted the Veteran's prior history of hepatitis C, including treatment with interferon for 6 months in 1999.  The treatment was discontinued due to the development of acute hearing loss.  With respect to current symptoms, there were no incapacitating episodes within the last 12 months.  There were no extra-hepatic manifestations or other signs of liver disease.  An abdominal examination was normal.  There were no current symptoms or effects on usual daily activities.  The Veteran reported that he retired in 2006 due to personal choice.

Private treatment records dated January 5, 2012 reflect a diagnosis of chronic hepatitis C, along with right lower quadrant abdominal pain and other malaise and fatigue. 

The Veteran testified at a Travel Board hearing in January 2012.  He reported that his hepatitis C was previous treated with interferon, but this led to his hearing loss and the treatment was discontinued.  Within the past 12 months, his condition was manifested mostly by malaise and fatigue.  He reported losing some weight and experiencing upper quadrant pain.  When he worked in 2003, he had to take breaks to sleep during the day.

In August 2012, the Veteran reported that he slept approximately 14 hours per day.  

A January 2013 private record from Dr. B. S. noted that the Veteran did not have fever, chills, or weight loss.  He had right upper and lower quadrant pain and rectal bleeding and was diagnosed with colitis.  Ulcerative colitis was confirmed by a colonoscopy.  

In February 2013, a VA treatment record notes that the Veteran was "feeling great," with no fever, anorexia, weight loss, or night sweats.  

In February 2013, the Veteran underwent a VA examination for hepatitis C.  He reported that he was diagnosed in 1997 and underwent interferon treatment, which caused hearing loss.  Since then he had not received any other treatment for hepatitis C.  He reported sleeping 12 hours per day due to fatigue.  The examiner stated that continuous medication was not required for control of his hepatitis C.  The examiner stated that the Veteran experienced intermittent fatigue as a result of his hepatitis C, but did not check the boxes on the examination worksheet to show that he had malaise, anorexia, nausea, vomiting, arthralgia, weight loss, right upper quadrant pain, hepatomegaly, or the need for dietary restrictions.  The examiner found that the Veteran had not had incapacitating episodes of hepatitis C.  The examiner concluded that the Veteran did not have any other pertinent findings, complications, conditions, or symptoms related to hepatitis C.  

Based on the evidence of record, the Board finds that staged ratings are warranted in this case.

Prior to January 5, 2012, a compensable rating for hepatitis C is not warranted.  The VA examination obtained during this period indicated that the Veteran's condition did not result in any symptoms or impact his daily activities.  This examination is the only evidence that addresses the Veteran's symptoms prior to January 5, 2012.  The assigned noncompensable rating is consistent with asymptomatic hepatitis C.  

From January 5, 2012, the Board finds that a 10 percent rating is warranted.  Private records from that date reflect findings of fatigue, malaise, and abdominal pain.  These findings are corroborated by the Veteran's January 2012 hearing testimony, and represent symptoms consistent with the criteria for a 10 percent rating. 

A higher 20 percent rating is not warranted, however.  While the Veteran was previously unable to continue treating his condition with interferon, there are no treatment records that demonstrate the Veteran currently treated his condition with either dietary restrictions or other medications.  Significantly, the February 2013 examiner had the option to check a box labeled "near constant and debilitating" to describe his fatigue and selected "intermittent" as the most appropriate description.  Moreover, the evidence does not otherwise demonstrate that his condition results in a level of impairment consistent with a higher 20 percent rating.

The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as daily fatigue and abdominal pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  Even if the Veteran experiences daily fatigue, as he asserted in August 2013, the criteria for a 20 percent evaluation are conjunctive, not disjunctive.  In order for his disability picture to more closely approximate the criteria for a 20 percent evaluation, daily fatigue, malaise, and anorexia must be present.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The evidence does not show that the Veteran experiences daily malaise and anorexia.  The Veteran testified that he experienced malaise at his January 2012 hearing, but there is no evidence that it is daily.  Further, there is no medical evidence of record to show that the Veteran has anorexia, nor has he so asserted.  As with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.  

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's hepatitis C (fatigue, malaise, and abdominal pain) are specifically contemplated by the schedular criteria set forth in Diagnostic Code 7354.  38 C.F.R. § 4.114 (2013).  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected hepatitis C, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

B. Bilateral Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2013).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2013).  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2013).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  

The Veteran underwent a VA audiology examination in January 2009.  His puretone thresholds, in decibels, were as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
80
80
85
LEFT
15
20
45
65
65

The average puretone threshold was 71 in the right ear and 49 in the left ear.  His Maryland CNC word recognition was 72 percent in the right ear and 84 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2013); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, he had to look at whoever was speaking to him in order to understand speech, even when wearing hearing aids.  

Applying the results of the January 2009 examination to Table VI reflects that the Veteran had Level VI hearing loss in his right ear and Level II hearing loss in his left ear.  Applying Level VI for the right ear and Level II for the left ear results in a 10 percent disability rating.  38 C.F.R. § 4.85 (2013).  The Veteran's hearing loss did not show an exceptional pattern of hearing loss impairment.  Application of 38 C.F.R. § 4.86 is not required.  

In October 2011, the Veteran's hearing was evaluated by a private audiologist.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
85
85
90
LEFT
60
50
60
75
80

The average puretone threshold was 78 in the right ear and 66 in the left ear.  The Board notes that the October 2011 private record is in graph form and the results have not been interpreted by an audiologist.  However, as fact-finding is a proper function of the Board, the Board may interpret the graphical representation contained in the audiogram into numerical results so as to appropriately rate the hearing disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

His speech recognition was 20 percent in his right ear and 86 percent in his left ear at his most comfortable listening level.  The private record does not indicate whether the speech recognition scores were obtained using the Maryland CNC test, which is required as part of a rating for bilateral hearing loss.  38 C.F.R. § 4.85 (2013).  Therefore the October 2011 private audiogram is not suitable for rating purposes.  The Veteran's hearing loss did not show an exceptional pattern of hearing loss impairment.  Application of 38 C.F.R. § 4.86 is not required.  

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  Here, clarification is not necessary because the results from the October 2011 private audiogram are not consistent with the January 2009 and February 2013 VA examinations and as a result are less probative.

At his January 2012 hearing, the Veteran testified that he had hearing aids, but only used the left one because the right one did not work anymore.  He stated that the hearing loss in his right ear was more severe than his left.  The Veteran reported that he had difficulty distinguishing between "n" and "m" sounds, and "b" and "d" sounds when people spoke to him.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, particularly differentiating between certain sounds or words, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities, because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his testimony is less probative than the findings of the VA examiners.  

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.


The Veteran underwent a second VA audiology examination in February 2013.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
75
80
85
LEFT
25
25
55
65
70

The average puretone threshold was 70 in the right ear and 54 in the left ear.  His Maryland CNC word recognition was 76 percent in the right ear and 94 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2013); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, the Veteran stated that he had trouble hearing his wife.  

Applying the results of the February 2013 examination to Table VI reflects that the Veteran had Level IV hearing loss in his right ear and Level I hearing loss in his left ear.  Applying Level IV for the right ear and Level I for the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85 (2013).  The Veteran's hearing loss did not show an exceptional pattern of hearing loss impairment.  Application of 38 C.F.R. § 4.86 is not required.  

The Board finds that the two VA examinations are more probative than the findings of the October 2011 private audiologist.  The finding that the Veteran had 20 percent word recognition in his right ear (assuming that the Maryland CNC test was used), is inconsistent with the January 2009 and February 2013 VA examinations during which he had 72 percent and 76 percent speech discrimination in his right ear, respectively.  Significantly, the February 2013 VA examination represented improvement in the Veteran's hearing such that his disability picture was more closely approximated by only a noncompensable evaluation.  

Based upon the results from the VA examinations discussed above, the Board finds that the criteria for a disability evaluation in excess of 10 have not been met.  38 C.F.R. §§ 4.85, 4.86 (2013).   The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from bilateral hearing loss have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

With regard to an extraschedular evaluation under 38 C.F.R. § 3.321 (b) (1), the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of not being able to hear his wife, needing to have speakers look at him in order to understand them, and having trouble differentiating between certain speech sounds, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a) (2013)).

In support of this finding, the Board notes the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The Board finds that functional impairment due to hearing loss compounded by difficulty hearing speakers who are not looking directly at him and difficulty distinguishing sounds is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's difficulty understanding conversations and differentiating between speech sounds such as "n," "m," "b," and "d" are factors contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule and referral for consideration of an extraschedular evaluation is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

III. TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a) , the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2013); Fanning v. Brown, 4 Vet. App. 225 (1993).  Service connection is currently in effect for bilateral hearing loss, rated at 10 percent, and hepatitis C, rated as noncompensable prior to January 5, 2012 and 10 percent thereafter.  The highest combined disability rating is 20 percent. 38 C.F.R. § 4.25 (2013).  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) have not been met during the appeal period.

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.  For the reasons discussed below, a remand for referral to consider an extraschedular evaluation is not warranted.  

The Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected hepatitis C and bilateral hearing loss alone, without regard to any nonservice-connected disabilities, in order to warrant referral for extraschedular consideration under 38 C.F.R. § 4.16(b).

At his January 2012 hearing, the Veteran asserted that he was unable to work because of his hearing loss and fatigue from hepatitis C.  He stated that when working at a marble and tile store, he had to take naps at work because of his fatigue.  He stated that five years prior, he and his wife attempted to start a business selling bread but that customers were unhappy because he delivered the wrong types of bread.  His testimony regarding his observable symptoms such as hearing loss and fatigue was competent and credible.  However, to the extent that he argues that his service-connected bilateral hearing loss and hepatitis C prevent him from working, his lay assertion is not competent.  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, in this case, determining whether his two service-connected disabilities, without regard to nonservice-connected disabilities or age, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, his lay assertion that his service-connected disabilities prevent him from working has been investigated by competent medical examination and found not supportable.  Id.  His lay opinion is outweighed by the more probative findings of the February 2013 VA examiners.  

At his February 2013 VA audiology examination, the examiner noted that the Veteran had mild sloping to profound hearing loss in his right ear and mild sloping to moderately severe hearing loss in his left ear.  However, his word recognition was "fair" in his right ear and "excellent" in his left ear in a "quiet environment."  The examiner noted that the Veteran was able to follow directions and answer all questions correctly during the examination, which was "in a quiet room with face-to-face conversation."  The examiner concluded that the Veteran  "should be able to secure employment, in a quiet setting with face-to-face contact."  When considered without regard the Veteran's other disabilities, bilateral hearing loss did not render him "unable to perform all types of sedentary and physical types of employment."  The examiner noted the Veteran's occupational history of first working in the marble and tile industry and then as an antiques salesman.  

Further, in February 2013, a VA examiner found that the Veteran's hepatitis C did not impact his ability to work.  Specifically, the examiner found that hepatitis C did not cause functional impairment that would impact either physical or sedentary employment.  

At his February 2013 VA examination, the Veteran reported that he graduated from high school and did not go to college.  However, he studied tile installation, taxes, and worker's compensation issues and in 1987 he was awarded a license to practice these trades and advertise.  He worked in the tile business and opened an antiques shop in 1989, which he sold in 1993.  From 1993 until 2003, he traveled to antique shows and auctions and retired from both the tile and antique business in 2003.  With regard to the Veteran's level of education and occupational history, VA examiners have found that his service-connected disabilities would not preclude either physical or sedentary employment.   

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a TDIU.  The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disabilities alone that would warrant referral for extraschedular consideration.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for hepatitis C prior to January 5, 2012 is denied.

A 10 percent rating for hepatitis C from January 5, 2012 is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial disability evaluation in excess of 10 percent for bilateral hearing loss is denied.  

A TDIU is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


